EXHIBIT D NOTICE OF WITHDRAWAL OF TENDER Regarding Interests in Ramius IDF Master Fund LLC Tendered Pursuant to the Offer to Purchase Dated June 29, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY THE FUND BY, 12:00 MIDNIGHT, EASTERN TIME, ON JULY 27, 2012, UNLESS THE OFFER IS EXTENDED. Complete This Notice of Withdrawal And Return Or Deliver To: JD Clark & Company 2225 Washington Blvd., Suite 300 Ogden, UT 84401 Attn:Katie Brown, Tender Offer Administrator For additional information: Phone:(801) 866-0523 Fax:(801) 737-8080 D-1 Ramius IDF Master Fund LLC Ladies and Gentlemen: The undersigned wishes to withdraw the tender of its limited liability company interest in Ramius IDF Master Fund LLC (the "Fund"), or the tender of a portion of such interest, for purchase by the Fund that previously was submitted by the undersigned in a Letter of Transmittal dated . This tender was in the amount of: [ ] Entire limited liability company interest. [ ] Portion of limited liability company interest expressed as a specific dollar value. $ [ ] Portion of limited liability company interest in excess of the Required Minimum Balance. The undersigned recognizes that upon the submission on a timely basis of this Notice of Withdrawal of Tender, properly executed, the interest in the Fund (or portion of the interest) previously tendered will not be purchased by the Fund upon expiration of the tender offer described above. D-2 Ramius IDF Master Fund LLC SIGNATURE(S). For Individual Investors and Joint Tenants: For Other Investors: Signature (Signature of Owner(s) Exactly as Appeared on Subscription Agreement) Print Name of Investor Print Name of Investor Signature (Signature of Owner(s) Exactly as Appeared on Subscription Agreement) Joint Tenant Signature if necessary (Signature of Owner(s) Exactly as Appeared on Subscription Agreement) Print Name of Signatory and Title Print Name of Joint Tenant Co-signatory if necessary (Signature of Owner(s) Exactly as Appeared on Subscription Agreement) Print Name and Title of Co-signatory Date: D-3
